     Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 1 of 59 Page ID #:114



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     JOSHUA O. MAUSNER (Cal. Bar No. 260251)
 4   Assistant United States Attorney
     Violent & Organized Crime Section
 5        1300 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-0619
 7        Facsimile: (213) 894-3713
          E-mail:    joshua.mausner@usdoj.gov
 8
     Attorneys for Plaintiff
 9   UNITED STATES OF AMERICA

10                           UNITED STATES DISTRICT COURT

11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   IN RE: SEARCH WARRANT FOR THE            No.   2:19-MJ-1480
     PERSON OF SOHEYL FOROUZAN RAD
13                                            GOVERNMENT’S EX PARTE APPLICATION
                                              TO UNSEAL SEARCH WARRANT,
14                                            APPLICATION, AND AFFIDAVIT

15

16

17         The United States of America, by and through its counsel of
18   record, the United States Attorney for the Central District of
19   California and Assistant United States Attorney Joshua O. Mausner,
20   hereby files an Ex Parte Application To Unseal Search Warrant,
21   Application, and Affidavit.
22   ///
23   ///
24   ///
25

26

27

28
     Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 2 of 59 Page ID #:115



 1         This Application is based upon the attached declaration of

 2   Joshua O. Mausner and exhibits, the files and records in this case,

 3   and such further evidence and argument as the Court may permit.

 4

 5    Dated: October 4, 2019              Respectfully submitted,

 6                                        NICOLA T. HANNA
                                          Acting United States Attorney
 7
                                          BRANDON D. FOX
 8                                        Assistant United States Attorney
                                          Chief, Criminal Division
 9

10
                                          JOSHUA O. MAUSNER
11                                        Assistant United States Attorney

12                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           2
     Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 3 of 59 Page ID #:116



 1                         DECLARATION OF JOSHUA O. MAUSNER

 2   I, Joshua O. Mausner, declare as follows:

 3         1.   I am an Assistant United States Attorney in the United

 4   States Attorney’s Office for Central District of California.            I have

 5   been assigned the task of unsealing the search warrant and affidavit

 6   in this matter.

 7         2.   On April 11, 2019, the Honorable Jacquelin Chooljian issued

 8   a search warrant for the person of Soheyl Forouzan Rad.           A true and

 9   correct copy of the search warrant is attached hereto as Exhibit A.

10   A true and correct copy of the application and supporting affidavit

11   is attached hereto as Exhibit B.

12         3.   On October 3, 2019, I was contacted by the affiant of the

13   search warrant, Special Agent Forrest Silberstein, who requested that

14   I obtain an order unsealing the search warrant.

15         4.   Special Agent Silberstein told me that Homeland Security

16   Investigations (“HSI”) would like to present the matter for

17   prosecution by the Los Angeles County District Attorney’s Office.              In

18   order for the state prosecutor to comply with discovery obligations,

19   he/she would need to produce a copy of the application for search

20   warrant, including attachments A and B, the affidavit supporting the

21   application, and the search warrant.

22         5.   The reasons to keep the warrant, application, and affidavit

23   under seal – namely to prevent the target subject from learning about

24   the impending searches and investigation – have now become moot.

25   ///

26   ///

27   ///

28
     Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 4 of 59 Page ID #:117



 1         6.   For these reasons, I seek an order unsealing the search

 2   warrant, application, and accompanying affidavit.

 3         I declare under penalty of perjury under the laws of the United

 4   States of America that the foregoing is true and correct and that

 5   this declaration is executed at Los Angeles, California, on October

 6   4, 2019.

 7

 8
                                                        JOSHUA O. MAUSNER
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           2
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 5 of 59 Page ID #:118




                 EXHIBIT A
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 6 of 59 Page ID #:119
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 7 of 59 Page ID #:120
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 8 of 59 Page ID #:121
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 9 of 59 Page ID #:122
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 10 of 59 Page ID #:123
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 11 of 59 Page ID #:124
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 12 of 59 Page ID #:125
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 13 of 59 Page ID #:126
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 14 of 59 Page ID #:127
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 15 of 59 Page ID #:128
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 16 of 59 Page ID #:129
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 17 of 59 Page ID #:130
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 18 of 59 Page ID #:131
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 19 of 59 Page ID #:132
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 20 of 59 Page ID #:133




                  EXHIBIT B
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 21 of 59 Page ID #:134
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 22 of 59 Page ID #:135
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 23 of 59 Page ID #:136
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 24 of 59 Page ID #:137
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 25 of 59 Page ID #:138
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 26 of 59 Page ID #:139
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 27 of 59 Page ID #:140
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 28 of 59 Page ID #:141
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 29 of 59 Page ID #:142
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 30 of 59 Page ID #:143
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 31 of 59 Page ID #:144
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 32 of 59 Page ID #:145
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 33 of 59 Page ID #:146
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 34 of 59 Page ID #:147
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 35 of 59 Page ID #:148
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 36 of 59 Page ID #:149
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 37 of 59 Page ID #:150
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 38 of 59 Page ID #:151
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 39 of 59 Page ID #:152
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 40 of 59 Page ID #:153
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 41 of 59 Page ID #:154
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 42 of 59 Page ID #:155
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 43 of 59 Page ID #:156
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 44 of 59 Page ID #:157
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 45 of 59 Page ID #:158
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 46 of 59 Page ID #:159
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 47 of 59 Page ID #:160
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 48 of 59 Page ID #:161
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 49 of 59 Page ID #:162
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 50 of 59 Page ID #:163
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 51 of 59 Page ID #:164
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 52 of 59 Page ID #:165
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 53 of 59 Page ID #:166
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 54 of 59 Page ID #:167
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 55 of 59 Page ID #:168
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 56 of 59 Page ID #:169
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 57 of 59 Page ID #:170
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 58 of 59 Page ID #:171
Case 2:19-mj-01480-DUTY Document 6 Filed 10/04/19 Page 59 of 59 Page ID #:172
